            Case 1:19-cv-01066-PKC Document 59 Filed 07/17/19 Page 1 of 2




                                                                       CHRISTOPHER M. COLORADO
                                                                               ccolorado@fklaw.com
                                                                                       212.833.1198




                                                                                     July 17, 2019

BY ECF AND FACSIMILE

The Honorable P. Kevin Castel
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                Re:    Expedia Inc. v. United Airlines, Inc.,
                       Docket No. 19 Civ. 01066 (PKC) (S.D.N.Y.)

Dear Judge Castel:

                We represent plaintiff Expedia, Inc. (“Expedia”) in this action and write on behalf
of both parties to jointly request an adjournment of the status conference currently scheduled for
Friday, July 19, 2019 at 2:15 p.m. The parties jointly request that this conference be adjourned
to Friday, September 13, 2019, or a date thereafter at the Court’s convenience.

               Since the Court’s issuance of its April 5, 2019 Order denying Expedia’s motion
for a preliminary injunction (Dkt. No. 49), the parties have actively engaged in discussions
regarding the substance of the Order and the parties’ relationship going forward. These
discussions are ongoing. Accordingly, we respectfully submit that a conference at this time
would be premature. 1

                We are available to discuss anything herein at the Court’s convenience.


                                                             Respectfully,



                                                                    ayah
                                                             Christopher M. Colorado


1
        Shortly after Expedia filed this action, the Court scheduled an initial pretrial conference
for April 12, 2019. (Dkt. No. 7). In light of the Court’s April 5, 2019 Order and the parties’
ongoing discussions, the parties have previously requested that the Court adjourn this conference
to allow for those discussions to continue, and the Court has granted each such request (Dkt.
Nos. 52, 56, 58). This is the parties’ fourth request for an adjournment.


3451822.1
            Case 1:19-cv-01066-PKC Document 59 Filed 07/17/19 Page 2 of 2



cc:     Atif Khawaja (counsel for United Airlines Inc., by ECF)
        Robert Allen (counsel for United Airlines, Inc., by ECF)




                                                2
3451822.1
